COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-09-195-CR

W ILLIAM RICHARDSON                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE

                                     ------------

         FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                     ------------

                                    OPINION

                                     ------------

                                 I. Introduction

      In four issues, Appellant W illiam Richardson appeals his conviction for

fraudulent use or possession of identifying information. W e affirm

                    II. Factual and Procedural Background

      In the early morning hours of December 4, 2007, Flower Mound Police Officer

Nick Hill pulled over a vehicle for a traffic violation. Officer Hill approached and

made contact with the driver, identified as Richardson by his driver’s license and

insurance. After making contact with the passenger, Gary W ayne W ebster, Officer
Hill instructed Richardson to stand at the rear of the vehicle while he ran a standard

computer check.      The computer check returned an outstanding warrant for

Richardson.    Officer Hill, requested a back-up unit and asked dispatch for

confirmation on Richardson’s warrant. The back-up unit, driven by Officer Ben

Lippens, arrived almost immediately.

      W hile Officer Lippens kept an eye on W ebster, Officer Hill questioned

Richardson. He asked whether Richardson owned the vehicle he was driving;

Richardson responded that the car belonged to his mother. Officer Hill also asked,

“Do you have any problem if I take a look in your car?” Richardson responded that

he did not. Shortly thereafter, dispatch confirmed the warrant, and Officer Hill

arrested Richardson and seated him in the backseat of his patrol unit.

      The Officers then removed W ebster from the front passenger seat and

searched the vehicle, discovering a W al-Mart bag in the driver’s seat containing a

clear plastic wallet insert with a social security card, a Unicard, a Visa card, and a

Texas Department of Human Services card, all bearing the name Burgie Davis. The

bag also contained W al-Mart gift cards still attached to their original cardboard

backing and a receipt from the Fairfield Inn in Richardson’s name. In the center

console, the officers discovered another bag containing more gift cards.

      The officers found a laptop computer and a clear plastic box on the front

passenger side floorboard. The box contained transparency graphing paper; razor

blades; glues and adhesives; gift cards; and drivers’ licenses, identifications, and


                                          2
keychain credit cards, all belonging to individuals other than Richardson or W ebster,

including some that belonged to Burgie Davis.         On the driver’s side backseat

floorboard, the officers discovered a red plastic folder containing, among other items,

a list of The Sun Shop’s customers and their financial information (The Sun Shop

list); pictures of W ebster; a document from a website discussing magnetic strip

readers; and hotel receipts with credit card information on individuals other than

Richardson or W ebster. On the middle rear floorboard, the officers found a small

photo printer that was attached to a laptop computer (belonging to W ebster) and to

a power inverter plugged into the cigarette lighter. The officers also discovered a

Nikon camera, a cell phone, CDs, and DVDs in the backseat. In the trunk, the

officers found an aluminum box containing razor blades, white-out, hard drives for

laptops, glue, a screwdriver, batteries, scissors, and printer cartridges.

      After searching the vehicle, Officer Hill transported Richardson to the jail. A

wallet found in Richardson’s back pocket contained a business card for The Sun

Shop, clear graphing transparency paper, and receipts showing purchases made

using a Visa card discovered in the clear plastic box found on the front floorboard.

The State charged Richardson with fraudulent possession of identifying information

for over fifty individuals (specifically those on The Sun Shop list) and included an

enhancement paragraph for a prior felony conviction—aggravated assault on a

peace officer.




                                          3
      At trial, in addition to both Officer Hill and Officer Lippens testifying to the facts

stated above, Kelly Wood, an ex-employee of The Sun Shop, testified that she had

stolen billing lists from The Sun Shop, taken them to W ebster’s house, assisted

W ebster and Richardson in making fraudulent cards from the billing lists, and that

she, Richardson, and W ebster had used the fraudulent cards to shop. W ood also

testified that she went to W ebster’s house to “get high” on methamphetamine. She

further stated that Richardson and W ebster were roommates and that Richardson

was W ebster’s driver.

      Elizabeth Herring, The Sun Shop’s manager, confirmed that the list found in

the vehicle was, in fact, one of The Sun Shop’s billing lists. Herring testified that The

Sun Shop’s employees were not allowed to give out its customers credit card

information to third parties—she specifically testified that neither W ood, Richardson,

nor W ebster had permission to have The Sun Shop’s billing list. She further testified

that she recognized fifty-seven specific customers on the list and that none of them

had given their permission for The Sun Shop to share their information.

      The owner of The Sun Shop, Dennis Sheldon, also testified that the business

was not allowed to, and did not, give anyone permission to have The Sun Shop’s

billing lists. Sheldon confirmed W ood’s dates of employment and also confirmed

that W ood had stolen billing lists from The Sun Shop.

      Jesse Basham, an FBI computer forensic examiner, testified that the laptop

found in the vehicle contained photographs, signature strips, driver’s license


                                            4
templates, university ID cards, credit card numbers, and social security numbers for

individuals other than Richardson or W ebster.

      At the close of evidence, the jury found Richardson guilty of fraudulent use or

possession of identifying information for over fifty individuals (specifically those

individuals on The Sun Shop list).       During the punishment phase, Richardson

pleaded true to the enhancement paragraph in the indictment—aggravated assault

on a peace officer—and he also stipulated that he had a previous felony conviction

for driving while intoxicated (DW I), along with two other DW I convictions. The jury

assessed punishment at life, and the trial court sentenced Richardson accordingly.

This appeal followed.

                          III. Sufficiency of the Evidence

      In his second issue, Richardson argues that the evidence is legally and

factually insufficient to support his conviction.

A. Fraudulent Use or Possession of Identifying Information

      Under § 32.51 of the penal code, a person commits fraudulent use or

possession of identifying information, if the person, with the intent to harm or defraud

another, obtains, possesses, transfers, or uses an item of identifying information of

another person without the other person’s consent. Tex. Pen. Code Ann. § 32.51(b)

(Vernon Supp. 2008). Because Richardson only challenges the sufficiency of the

evidence to show that “he was in ‘possession’ of [The Sun Shop list],” we limit our

discussion to address only the possession element of the offense.


                                           5
      This appears to be a case of first impression. W e, like the parties, were

unable to find any prior case law addressing a sufficiency challenge to the

possession element of fraudulent use or possession of identifying information.

However, we agree with the parties that the proper law to apply in this case is the

body of law pertaining to affirmative links developed in controlled substance cases.

See Evans v. State, 202 S.W .3d 158, 161–62 (Tex. Crim. App. 2006) (discussing the

affirmative links rule and pointing out that the purpose of the rule is to protect the

innocent bystander, relative, roommate, or friend from conviction merely by their

proximity to another’s contraband). 1     Therefore, we apply the linking rule to

determine whether the evidence was legally and factually sufficient to show that

Richardson was in possession of The Sun Shop list.

B. Linked to Contraband

      To prove possession, the State must show the accused (1) exercised control,

management, or care over the contraband and (2) knew the matter possessed was

contraband. Evans, 202 S.W .3d at 161; Cuong Quoc Ly v. State, 273 S.W .3d 778,

781 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d). Possession may be proved

through either direct or circumstantial evidence. Poindexter v. State, 153 S.W .3d

402, 405–06 (Tex. Crim. App. 2005); see also Rice v. State, 195 S.W .3d 876, 881




      1
       W hile reviewing courts previously referred to the necessary connection
between an accused and contraband as “affirmative links,” we now refer to these
connections simply as “links.” See Evans, 202 S.W .3d at 161 n.9.

                                          6
(Tex. App.—Dallas 2006, pet. ref’d) (stating jury could infer knowing or intentional

possession of contraband).

      W hen, as here, the accused is not in exclusive possession or control of the

place where contraband is discovered, the State must show additional facts and

circumstances linking the accused to the contraband to show the accused’s

knowledge of or control over the contraband. Poindexter, 153 S.W .3d at 406; Grisso

v. State, 264 S.W .3d 351, 355 (Tex. App.—W aco 2008, no pet.). W e consider the

totality of the circumstances when determining whether the accused is linked to the

recovered contraband.        See Hyett v. State, 58 S.W .3d 826, 830 (Tex.

App.—Houston [14th Dist.] 2001, pet. ref’d). The accused’s connection with the

contraband must be “more than just fortuitous.” Poindexter, 153 S.W .3d at 405–06.

The accused’s presence at the scene where contraband is found is insufficient, by

itself, to establish possession. Evans, 202 S.W .3d at 162. However, presence or

proximity combined with other direct or circumstantial evidence (e.g., “links”) may be

sufficient to establish the elements of possession beyond a reasonable doubt. Id.

      Reviewing courts have developed several factors showing a possible link

between the accused and contraband, including: (1) the accused’s presence when

the search was conducted, (2) whether the contraband was in plain view, (3) the

accused’s proximity to and the accessibility of the contraband, (4) whether the

accused possessed other contraband when arrested, (5) whether the accused made

incriminating statements when arrested, (6) whether the accused owned or had the


                                          7
right to possess the place where the contraband was found, (7) whether the

contraband was found in an enclosed place, and (8) whether the conduct of the

accused indicated a consciousness of guilt. See Cuong Quoc Ly, 273 S.W .3d at

781–82; Grisso, 264 S.W .3d at 355. The number of linking factors present is not as

important as the “logical force” they create to prove the accused knowingly or

intentionally possessed the controlled substance. Evans, 202 S.W .3d at 162; see

also Roberson v. State, 80 S.W .3d 730, 735 (Tex. App.—Houston [1st Dist.] 2002,

pet. ref’d) (recognizing proof of links between the accused and contraband

“generates a reasonable inference that the accused knew of the contraband’s

existence and exercised control over it”).

C. Legal Sufficiency

      1. Standard of Review

      In reviewing the legal sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W .3d 772, 778 (Tex. Crim. App.

2007).

      2. Analysis




                                         8
      Here, although Richardson was not alone in the vehicle at the time of the stop,

he was the driver of the vehicle and the vehicle belonged to his mother. Thus,

Richardson was in possession and control of the vehicle.

      In addition to Richardson’s control over the vehicle, there are several other

factors linking him to The Sun Shop list found in the vehicle, including: (1) W ood’s

testimony that Richardson knew of the billing lists from The Sun Shop and that

Richardson had assisted in making fraudulent cards from the billing lists; (2) W ood’s

testimony that Richardson had used the fraudulent cards to shop; (3) The Sun Shop

list’s proximity to Richardson—that is, the backseat floorboard on the driver’s side;

(4) Richardson’s wallet, which contained a business card from The Sun Shop in

addition to clear graphing transparency paper and receipts linking him to the clear

plastic box found in the front floorboard of the vehicle; (5) the clear plastic box, which

contained transparency graphing paper; razor blades; glues and adhesives; gift

cards; and drivers’ licenses, identifications, and keychain credit cards, all belonging

to individuals other than Richardson or W ebster; (6) credit cards inside the center

console; and (7) the laptop computer and photo printer plugged into the cigarette

lighter, which contained templates for creating fraudulent identifications.

      Based on the direct and circumstantial evidence presented here, we hold that

a reasonable jury could conclude beyond a reasonable doubt that Richardson

knowingly exercised joint possession and control over The Sun Shop list along with




                                            9
W ebster. Thus, the evidence is legally sufficient to support the verdict. Accordingly,

we overrule this portion of Richardson’s second issue.

D. Factual Sufficiency

      1. Standard of Review

      W hen reviewing the factual sufficiency of the evidence to support a conviction,

we view all the evidence in a neutral light, favoring neither party. Steadman v. State,

280 S.W .3d 242, 246 (Tex. Crim. App. 2009); Watson v. State, 204 S.W .3d 404, 414

(Tex. Crim. App. 2006).      W e then ask whether the evidence supporting the

conviction, although legally sufficient, is nevertheless so weak that the factfinder’s

determination is clearly wrong and manifestly unjust or whether conflicting evidence

so greatly outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. Steadman, 280 S.W .3d at 246; Watson, 204

S.W .3d at 414–15, 417. To reverse under the second ground, we must determine,

with some objective basis in the record, that the great weight and preponderance of

all the evidence, although legally sufficient, contradicts verdict. Watson, 204 S.W .3d

at 417.

      Unless we conclude that it is necessary to correct manifest injustice, we must

give due deference to the factfinder’s determinations, “particularly those

determinations concerning the weight and credibility of the evidence.” Johnson v.

State, 23 S.W .3d 1, 9 (Tex. Crim. App. 2000); see Steadman, 280 S.W .3d at 246.




                                          10
Evidence is always factually sufficient when it preponderates in favor of the

conviction. Steadman, 280 S.W .3d at 247; see Watson, 204 S.W .3d at 417.

      2. Analysis

      Richardson combined his legal and factual sufficiency challenges together in

a single issue.    W e construe Richardson’s argument to challenge the factual

sufficiency of the evidence on two grounds: (1) the folder containing The Sun Shop

list clearly belonged to W ebster and (2) he would not have consented to the search

of the vehicle had he known about the list.

      Viewing the evidence neutrally, we recognize that the folder containing The

Sun Shop list also contained items linking it to W ebster and that Richardson

consented to the search of his vehicle. However, Richardson was the driver of a

vehicle that was full of evidence relating to an identity theft scam—that is, identifying

information for individuals other than Richardson or W ebster, blank credit cards,

transparency paper, and a laptop computer and printer capable of creating

fraudulent identifications.    There was also evidence in Richardson’s wallet

connecting him to evidence within the vehicle that related to the identity theft scam.

See Wootton v. State, 132 S.W .3d 80, 89–90 (Tex. App.—Houston [14th Dist.] 2004,

pet. ref’d) (holding factually sufficient evidence existed that appellant knew tanks

contained anhydrous ammonia when appellant’s truck, where the tanks were found,

also contained many other ingredients used to manufacture methamphetamine).




                                           11
Moreover, there was testimony that Richardson knew of The Sun Shop list and that

he made fraudulent cards from the list, which he later used.

         In light of the evidence supporting the jury’s verdict, we conclude that the

evidence is not so obviously weak that the verdict is clearly wrong and manifestly

unjust or that the proof of guilt is against the great weight and preponderance of the

evidence. See Steadman, 280 S.W .3d at 246; Watson, 204 S.W .3d at 414–15, 417.

Therefore, we hold that the evidence is factually sufficient to support Richardson’s

conviction. Accordingly, we overrule the remaining portion of Richardson’s second

issue.

                            IV. Corroboration Evidence

         In his first issue, Richardson asserts that, apart from W ood’s accomplice

testimony, there is insufficient evidence linking him to the crime. W e disagree.

A. Accomplice-Witness Rule

         “Article 38.14 [of the Texas Code of Criminal Procedure] provides that a

defendant cannot be convicted of an offense upon the testimony of an accomplice

without other corroborating evidence ‘tending to connect’ the defendant to the

offense.” Simmons v. State, 282 S.W .3d 504, 505 (Tex. Crim. App. 2009). In

determining the sufficiency of non-accomplice evidence to corroborate accomplice

testimony, the proper appellate standard is “whether a rational fact-finder could

conclude that the non-accomplice evidence ‘tends to connect’ appellant to the

offense.” Id. at 509; see Brown v. State, 270 S.W .3d 564, 567 (Tex. Crim. App.


                                          12
2008) (explaining that the accomplice-witness rule “requires that, before a conviction

may rest upon the testimony of an accomplice witness, the accomplice’s testimony

must be corroborated by independent evidence tending to connect the accused with

the crime”). Non-accomplice evidence must not be taken as isolated facts, but

rather considered together as a whole, and if the force of the evidence is such, as

a whole, that it tends to connect the defendant to the offense, then it is sufficient.

Simmons, 282 S.W .3d at 511. “The corroborative evidence, however, need not be

sufficient in itself to establish guilt, nor must it directly link the accused to the

commission of the offense.” Brown, 270 S.W .3d at 567. “W e view the evidence in

the light most favorable to the jury’s verdict.” Id.

B. Non-accomplice Evidence

      The non-accomplice evidence in this case consisted of (1) Richardson driving

a vehicle which contained among other things:

      (a) a W al-Mart bag containing a clear plastic wallet insert with a social
      security card, a Unicard, a Visa card, and a Texas Department of
      Human Services card, all bearing the name Burgie Davis; W al-Mart gift
      cards still attached to their original cardboard backing; and a receipt
      from the Fairfield Inn in Richardson’s name;

      (b) a clear plastic box in the floorboard on the front passenger side
      containing transparency graphing paper; razor blades; glues and
      adhesives; gift cards; drivers’ licenses, identifications, and keychain
      credit cards, all belonging to individuals other than Richardson or
      W ebster, including some that belonged to Burgie Davis;

      (c) a bag in the center console containing more gift cards;




                                          13
      (d) a red plastic folder in the backseat floorboard on the driver’s side
      containing The Sun Shop list; and

      (e) a small photo printer in the middle rear floorboard of the vehicle
      attached to both a laptop computer and a power inverter plugged into
      the cigarette lighter,

(2) a wallet in Richardson’s back pocket containing a business card for The Sun

Shop, clear graphing transparency paper, and receipts showing purchases made

using a Visa card discovered in the clear plastic box found in the front floorboard of

the vehicle, (3) expert testimony that the laptop contained photographs, signature

strips, driver’s license templates, university ID cards, credit card numbers, and social

security numbers of individuals other than Richardson or W ebster, and (4) testimony

that The Sun Shop list was in fact The Sun Shop’s billing list, which neither

Richardson nor W ebster had permission to possess.

C. Analysis

      In sum, Richardson was driving a vehicle that had fraudulent identifying

information all throughout it—some of which was in plain view. There were receipts

bearing Richardson’s name in a bag containing identifying information belonging to

someone other than Richardson or W ebster. A laptop computer with the capability

of creating fraudulent identifications was attached to a power inverter plugged into

the vehicle’s cigarette lighter. And, Richardson’s wallet contained a business card

from The Sun Shop in addition to receipts that connected him to the plastic box

found in the vehicle’s front passenger floorboard, which contained fraudulent



                                          14
identifying information. Thus, considering the non-accomplice evidence together as

a whole while viewing the evidence in the light most favorable to the jury’s verdict,

we conclude that a rational factfinder could have concluded that the non-accomplice

evidence tended to connect Richardson to the offense—that is, fraudulent

possession of The Sun Shop list. See Simmons, 282 S.W .3d at 508, 511; Brown,

270 S.W .3d at 567. Accordingly, we overrule Richardson’s first issue.

                        V. Extraneous Offense Evidence

      In his third issue, Richardson contends that the trial court abused its discretion

by admitting the following testimony over his Texas Rules of Evidence 404(b)

objection regarding his alleged participation in “dumpster diving.” 2

      Direct Examination:

      [State]: Did [W ebster] or [Richardson] ever obtain numbers from
      outside The Sun Shop?

             [Richardson objected under Rule 404(b) and Rule 403.
             The trial court overruled Richardson’s objections but
             instructed the jury to only consider the line of questioning
             as it pertained to Richardson’s knowledge or intent.]

      [State]: Ms. W ood, I believe the question that I’d asked was: W ere
      credit card numbers ever obtained outside of The Sun Shop records?

      [W ood]: Yes.

      [State]: And how were those credit card numbers obtained?




      2
         Dumpster diving was defined at trial as searching through trash cans for
identifying information.

                                          15
[W ood]: Dumpster diving. I mean, like out of gas stations, they throw
their roll away, you know.

      ....

[W ood]: The roll with the credit card number on it. Some gas stations
print out the last four; some print out the whole number.

      ....

[State]: Okay. After you-all—were you ever with them when that was
going on?

[W ood]: At the gas stations?

[State]: Yes.

[W ood]: No.

[State]: After those numbers were obtained, what would happen to
them?

[W ood]: W e would take them back to [W ebster’s] house, and then
[Richardson] would call and check the numbers and either write–

[State]: Let me stop you there. Call who and check the numbers?

[W ood]: It’s a 1-800 number, 888 number. I don’t know what it is. But
you just call and you put in the number, and then you put in a dollar
amount. And it will say either it’s been approved or it hasn’t, you know.
...

[State]: Okay. Did you ever call and check those numbers?

[W ood]: Yes.

[State]: And you saw personally Mr. Richardson doing that also?

[W ood]: Yes.

Cross-Examination:


                                   16
     [Defense]: How did you—where were these dumpsters that you went
     through?

     [W ood]: I didn’t say that I went through them. But, I mean, I don’t
     know. They’re outside of gas stations.

     [Defense]: W ell, who went through them?

     [W ood]: He [the State] asked me where else they got the cards—or the
     numbers, and I said out of dumpsters. I don’t know.

           ....

     [Defense]: W ell, who got them out of dumpsters?

     [W ood]: I don’t know. I mean, all I know is that they had them at his
     house, at Maniac’s [W ebster’s] house, you know, and that those were
     numbers being used also. I don’t know who got them out of the
     dumpsters.

           ....

     [Defense]: So you never knew if [Richardson] was going through
     garbage bins and dumpsters retrieving identifying information.

     [W ood]: That’s where they got them from. I don’t know who actually
     went and took them out. I mean, I wasn’t there. I can’t say that.

           ....

     [Defense]: All right. You said that [Richardson] would call credit card
     and debit card numbers to verify the validity of stolen credit and debit
     card numbers.

     [W ood]: Yes.

     [Defense]: W ere you there when he did that?

     [W ood]: Yes.

A. Standard of Review


                                       17
      A trial court’s decision to admit evidence is reviewed under an abuse of

discretion standard. Ellison v. State, 86 S.W .3d 226, 227 (Tex. Crim. App. 2002);

Mitchell v. State, 931 S.W .2d 950, 953 (Tex. Crim. App. 1996). The reviewing court

may reverse the trial court’s decision only if the ruling is outside the zone of

reasonable disagreement. Ford v. State, 919 S.W .2d 107, 115 (Tex. Crim. App.

1996); Montgomery v. State, 810 S.W .2d 372, 391 (Tex. Crim. App. 1991) (op. on

reh’g).

B. Applicable Law

      Rule 404(b) embodies the established principle that a defendant is not to be

tried for collateral crimes or for being a criminal generally. Tex. R. Evid. 404(b);

Nobles v. State, 843 S.W .2d 503, 514 (Tex. Crim. App. 1992); Booker v. State, 103

S.W .3d 521, 530 (Tex. App.—Fort W orth 2003, pet. ref’d). Extraneous offenses are

not admissible at the guilt-innocence phase of trial to prove that a defendant acted

in conformity with his character by committing the charged offense. Tex. R. Evid.

404(b); Booker, 103 S.W .3d at 529; Martin v. State, 42 S.W .3d 196, 199–200 n.2

(Tex. App.—Fort W orth 2001, pet. ref’d). Evidence of other crimes or extraneous

misconduct, however, may be admissible to prove motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident. Tex. R.

Evid. 404(b); Booker, 103 S.W .3d at 529–30.         Such evidence may also be

introduced to rebut a defensive theory. Powell v. State, 63 S.W .3d 435, 439–40

(Tex. Crim. App. 2001). By raising a defensive theory, the defendant opens the door


                                        18
for the State to offer rebuttal testimony regarding an extraneous offense if the

extraneous offense has common characteristics with the offense for which the

defendant was on trial. See Bell v. State, 620 S.W .2d 116, 126 (Tex. Crim. App.

1980); Jones v. State, 119 S.W .3d 412, 421 (Tex. App.—Fort W orth 2003, no pet.).

C. Analysis

      Richardson argues that W ood’s testimony “was being offered to prove that

[Richardson] has the propensity to commit identity theft with credit card numbers and

for that purpose, the evidence is inadmissible.” In response, the State asserts that

W ood’s testimony “was admissible for the nonconformity purpose of rebutting

[Richardson’s] defensive theory.”

      Richardson’s defensive theory at trial was that (1) he had no knowledge of the

identifying information found in his car, (2) the identifying information did not belong

to him, and (3) the identifying information was in his car by mistake. During his

opening statement, Richardson denied possessing or using identifying information,

stating that he “was helping a co-employee—fellow employee move at the time. He

made the mistake of giving Gary W ebster a ride and moving these items [identifying

information] out of a storage shed.” In his closing argument, Richardson argued that

Officer Hill “jumped to the conclusion that everybody in th[e] car knew about these

items.”

            He [Officer Hill] asked Mr. Richardson were those his items I
      think at least on two occasions, maybe three, and Mr. Richardson
      denied them—that they were his each time.


                                          19
             And if Mr. Richardson knew about all these items, if he knew
      these items were located in the driver’s seat, if he knew they were in
      the gray plastic box, if he knew they were in the console, if he knew the
      stuff was in the trunk, why in the heck would he consent to the search?

      Upon comprehensive review of the record, we hold that the trial court could

have reasonably concluded that W ood’s testimony was not offered for character

conformity purposes, but instead was offered to rebut Richardson’s defensive theory

that the identifying information was in his car by mistake and that he had no

knowledge of the identifying information. See Lemmons v. State, 75 S.W .3d 513,

522–23 (Tex. App.—San Antonio 2002, pet. ref’d) (explaining that an extraneous

robbery offense offered by State to show murder defendant was aggressor in the

past was relevant to rebut defendant’s self-defense claim). Moreover, the trial

court’s limiting instruction shows that the trial court admitted the testimony for

noncharacter conformity purposes—that is, to determine Richardson’s knowledge

of, and intent to, commit the alleged offense. See Tex. R. Evid. 105(a) (providing for

a limiting instruction when evidence is admissible for one purpose but not admissible

for another). Therefore, the trial court did not abuse its discretion by admitting

W ood’s testimony as rebuttal evidence to Richardson’s defensive theory.

Accordingly, we overrule Richardson’s third issue.

                     VI. Grossly Disproportionate Sentence

      In his fourth issue, Richardson complains that the trial court abused its

discretion by imposing a grossly disproportionate sentence, which violated his



                                         20
constitutional right to be free from cruel and unusual punishment. In response, the

State questions whether Richardson preserved this issue for review and argues, in

the alternative, that Richardson’s sentence is not so grossly disproportionate to his

crimes as to constitute cruel and unusual punishment.

      To preserve error for appellate review, a defendant must make a timely,

specific objection and obtain a ruling from the trial court. Tex. R. App. P. 33.1. This

requirement applies even to errors of constitutional dimension, including those

asserting that a sentence is cruel and unusual. Solis v. State, 945 S.W .2d 300, 301

(Tex. App.—Houston [1st Dist.] 1997, pet. ref’d) (cited by Jackson v. State, 989

S.W .2d 842, 844 n.3 (Tex. App.—Texarkana 1999, no pet.)); see also Henderson

v. State, 962 S.W .2d 544, 558 (Tex. Crim. App. 1997). There is nothing in the

record indicating that Richardson objected to the sentence. He did, however, timely

file a motion for new trial, complaining that his “sentence violates his constitutional

protection to be free from disproportionate sentences.”

      To preserve an issue by motion for new trial, a defendant must present the

motion to the trial court. Tex. R. App. P. 21.6. The defendant cannot merely file the

motion for new trial, but must ensure that the trial court has actual notice of the

motion.   See Carranza v. State, 960 S.W .2d 76, 79 (Tex. Crim. App. 1998)

(interpreting predecessor rule, which is identical to 21.6). Actual notice may be

shown by such things as the judge’s signature or notation on a proposed order or by

a hearing date set on the docket. Id.


                                          21
      There is no presentment of the motion shown in this record. There is no entry

on the trial court’s docket sheet regarding the motion for new trial, no hearing was

set or held, there is no signature by the judge on the motion, and there is no

indication in the record that the trial court had actual knowledge that the motion for

new trial was filed. Thus, Richardson has failed to preserve his claim regarding the

alleged disproportionate sentencing for our review. See Thompson v. State, 243

S.W .3d 774, 776 (Tex. App.—Fort W orth 2007, pet. ref’d) (holding appellant forfeited

his complaint regarding his post-adjudication sentence because he did not object at

trial or present his motion for new trial). Accordingly, we overrule his fourth issue.

                                  VII. Conclusion

      Having overruled all four of Richardson’s issues, we affirm the trial court’s

judgment.




                                       PER CURIAM



PANEL: MCCOY and W ALKER, JJ.; and DIXON J. HOLMAN (Senior Justice,
Retired, Sitting by Assignment).


PUBLISH


DELIVERED: August 12, 2010




                                         22